Citation Nr: 0216904	
Decision Date: 11/22/02    Archive Date: 12/04/02

DOCKET NO.  99-10 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to an increased evaluation for gunshot wound 
to the left buttock with arthritis of the left hip, 
currently evaluated as 30 percent disabling.

2.  Entitlement to an initial evaluation in excess of 
10 percent for impairment of the left thigh.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel



INTRODUCTION

The veteran served on active duty from February 1943 to 
February 1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a December 1997 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 30 percent 
evaluation for gunshot wound to the left buttock with 
arthritis of the left hip and granted service connection for 
impairment of the left thigh as secondary to gunshot wound 
to the left buttock with arthritis of the left hip, and 
assigned a 10 percent evaluation, effective August 22, 1997.


FINDINGS OF FACT

1.  Gunshot wound to the left buttock with arthritis of the 
left hip is manifested by a moderately severe disability of 
Muscle Group XVII.

2.  Impairment of the left thigh is manifested by loss of 
external rotation by 50 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a 40 percent evaluation for gunshot 
wound to the left buttock with arthritis of the left hip 
have been met.   38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.55, 4.56, 
4.59, 4.73, Diagnostic Code 5317 (2002).

2.  The criteria for an initial evaluation of 20 percent for 
impairment of the left thigh have been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.321, 4.40, 4.45, 4.55, 4.56, 4.59, 4.771a, Diagnostic Code  
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This 
law redefines the obligations of VA with respect to the duty 
to assist and includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA or filed before 
the date of enactment and not yet final as of that date.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2002); see Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991); cf. Dyment v. Principi, 287 F.3d. 1377 (Fed. 
Cir. 2002) (holding that only section four of the VCAA, 
amending 38 U.S.C. § 5107, was intended to have retroactive 
effect).  The VCAA provided that nothing in amended section 
5103A, pertaining to the duty to assist claimants, shall be 
construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured.  38 U.S.C.A. § 5103A(f) (West Supp. 
2002)

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620, et seq. (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  These regulations, likewise, apply to 
any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date, with the exception of 
the amendments to 38 C.F.R. § 3.156(a) relating to the 
definition of new and material evidence and to 38 C.F.R. 
§ 3.159 pertaining to VA assistance in the case of claims to 
reopen previously denied final claims (the second sentence 
of § 3.159(c) and § 3.159(c)(4)(iii)), which apply to any 
claim to reopen a finally decided claim received on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the veteran of evidence and 
information necessary to substantiate his claims and inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was notified of the information 
necessary to substantiate his claims by means of the 
discussions in the December 1997 rating decision and the 
December 1998 statement of the case.  He was specifically 
provided the criteria necessary for evaluations in excess of 
30 percent for gunshot wound to the left buttock with 
arthritis of the left hip and in excess of 10 percent for 
impairment of the left thigh.  Therefore, VA has no 
outstanding duty to inform him that any additional 
information or evidence is needed. 

VA informed the veteran of which information and evidence he 
was to provide to VA and which information and evidence VA 
would attempt to obtain on his behalf.  In a November 2001 
letter, the RO stated that if he had evidence that he wanted 
VA to consider, he needed to tell the RO about it and that 
it would make reasonable efforts to obtain the evidence.  
The RO asked for specific information from the veteran and 
asked that he complete a VA Form 21-4142, Authorization and 
Consent to Release Information for each private doctor and 
private hospital at which the veteran was seen.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim 
for the benefit sought, unless no reasonable possibility 
exists that such assistance would aid in substantiating the 
claim.  38 U.S.C.A. § 5103A(a) (West Supp. 2002); 66 Fed. 
Reg. 45,620, 45,630-31 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159(c), (d)).  Here, the RO 
obtained the veteran's available service medical records 
from the National Personnel Records Center.  The RO also 
obtained the veteran's VA medical records from the Long 
Beach, California, VA Medical Center and his private medical 
records, dated from Dr. Menzies.  Finally, in accordance 
with its duty to assist, the RO had the veteran undergo a VA 
examination related to his claims.

The requirements of the VCAA have been met by the RO to the 
extent possible, and there would be no possible benefit to 
remanding this case to the RO for its consideration of the 
requirements of the VCAA in the first instance.  See Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence 
to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Under these circumstances, adjudication of 
this appeal, without referral to the RO for initial 
consideration under VCAA, poses no harm or prejudice to the 
veteran.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  Additionally, the Board's 
consideration of the VCAA regulations in the first instance 
is not prejudicial to the veteran because the provisions of 
this rule merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.

II.  Decision

In August 1997, the veteran submitted a statement, asserting 
this his service-connected gunshot wound to the left buttock 
with arthritis of the left hip and impairment of the left 
thigh had worsened.

A September 1997 VA outpatient treatment report shows that 
the veteran reported left hip pain.  The examiner stated 
that x-rays showed degenerative joint disease without a 
fracture of the left hip.  He also stated that there was 
tenderness to touch on the left hip and that there was 
decreased range of motion of the left hip secondary to pain.  

In an October 1997 letter from the veteran's private 
physician, Dr. Menzies, he stated that the veteran had had 
progressive pain and stiffness about the left hip to the 
point that it had become disabling in his employment.  He 
stated that examination revealed two, well-healed scars in 
the lateral left buttock.  Dr. Menzies noted that the 
veteran walked with a definite limp favoring the left hip.  
Range of motion of the left hip revealed 90 degrees of 
flexion, 25 degrees of internal rotation, and 10 degrees of 
external rotation.  He noted that the veteran was bound to a 
desk and chair as a result of his pain in the left hip area.

An August 1998 VA examination report shows that the veteran 
complained of pain and discomfort in the left thigh area.  
He reported that over the years the pain had worsened and 
stated that he had pain, weakness, stiffness, instability, 
fatigue, and lack of endurance.  The veteran stated he had 
pain constantly and flare-ups, which lasted several hours 
and caused him distress.  The examiner stated that on 
internal and external rotation of the left hip, the veteran 
had pain in the left thigh area.  He noted there was a four 
centimeter scar, which was not sensitive and that there was 
pain with range of motion of the left hip.  X-rays showed 
degenerative hypertrophic spurring.  The impression was 
degenerative arthritis.  The examiner entered diagnoses of 
residuals of gunshot wound to the left buttock and 
impairment of the left thigh in external rotation secondary 
to residuals of gunshot wound to the left buttock.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2002).  Separate 
diagnostic codes identify the various disabilities.  VA has 
a duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A.  Gunshot wound to the left buttock with arthritis of the 
left hip

Under the current regulation, a moderate muscle wound is a 
through and through or deep penetrating wound of short track 
from a single bullet, small shell or shrapnel fragment, 
without explosive effect of high velocity missile, residuals 
of debridement, or prolonged infection.  38 C.F.R. 
§ 3.56(d)(2)(i) (2002).  Objective findings of a moderate 
disability are entrance and (if present) exit scars, small 
or linear, indicating short track of missile through muscle 
tissue.  Id. at (d)(2)(iii).  Some loss of deep fascia or 
muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  Id.  

A moderately severe muscle wound is a through and through or 
deep penetrating wound by small high velocity missile or 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  38 C.F.R. § 3.56(d)(3)(i) (2002).  Objective 
findings of a moderately severe muscle wound are manifested 
by entrance and (if present) exit scars indicating track of 
missile through one or more muscle groups.  Id. at 
(d)(3)(iii). Indications on palpation of loss of deep 
fascia, muscle substance, or normal firm resistance of 
muscles compared with sound side.  Tests of strength and 
endurance compared with sound side demonstrate positive 
evidence of impairment.  Id.  

A severe muscle wound is a through and through or deep 
penetrating wound due to high velocity missile or large or 
multiple low velocity missiles, or with shattering bone 
fracture or open comminuted fracture with extensive 
debridement, prolonged infection or sloughing of soft parts, 
intermuscular binding and scarring.  38 C.F.R. 
§ 4.56(d)(4)(i) (2002).  Objective findings of a severe 
muscle wound are manifested by ragged, depressed and 
adherent scars indicating wide damage to muscle groups in 
missile track.  Id.  Palpation shows loss of deep fascia or 
muscle substance, or soft flabby muscles in wound area.  Id.  
Muscles swell and harden abnormally in contraction.  Id.  
Tests of strength, endurance, or coordinated movements 
compared with corresponding muscles of the uninjured side 
indicate severe impairment of function.  Id.  

The criteria of 38 C.F.R. § 4.56 are only guidelines for 
evaluating muscle injuries from gunshot wounds or other 
trauma, and the criteria are to be considered with all 
factors in the individual case.  Robertson v. Brown, 5 Vet. 
App. 70 (1993). 

Diagnostic Code 5317 relates to muscle injuries involving 
Muscle Group XVII. This code concerns the gluteus maximus, 
gluteus medius, and gluteus minimus muscles.  38 C.F.R. 
§ 4.73, Diagnostic Code 5317.  The functions of this group 
include extension of the hip and abduction of the thigh.  
Under this Diagnostic Code, a zero percent evaluation is 
warranted for a slight disability, while a 20 percent 
evaluation is in order for a moderate disability.  Id.  A 
40 percent evaluation is warranted in cases of a moderately 
severe disability, and a 50 percent evaluation is warranted 
in cases of a severe disability.  Id.

After having carefully reviewed the evidence of record, the 
Board finds that the evidence supports the grant of a 
40 percent evaluation for gunshot wound to the left buttock 
with arthritis of the left hip.  The reasons follow.

The Board notes that it is aware that the veteran's service-
connected disability has been evaluated under Diagnostic 
Codes 5313 and 5315.  See 38 C.F.R. § 4.73, Diagnostic Codes 
5313, 5315 (2002).  However, it finds that the veteran would 
be most appropriately evaluated under Diagnostic Code 5317, 
as the evidence of record shows that the veteran's initial 
injury that he sustained in service involved Muscle Group 
XVII.  Additionally, Diagnostic Code 5315 does not assist 
the veteran in obtaining an evaluation in excess of 
30 percent, as that is the maximum evaluation under that 
Diagnostic Code.  See 38 C.F.R. § 4.73, Diagnostic Code 
5315.

The veteran has complained of constant pain in his left hip 
area and in the general area where he sustained a wound in 
service.  In September 1997, the examiner stated that the 
veteran was tender to touch in the left hip area.  He noted 
there was decreased range of motion of the left hip 
secondary to pain.  In October 1997, Dr. Menzies stated that 
the veteran's pain had worsened and that the veteran had a 
definite limp.  He stated that the veteran had become partly 
disabled as a result of the service-connected gunshot wound 
to the left buttock with arthritis of the left hip.  The 
Board finds that the above-described evidence establishes a 
muscle injury of Muscle Group XVII that is moderately 
severely disabling.  See 38 C.F.R. § 4.73, Diagnostic Code 
5317.

Reviewing 38 C.F.R. § 4.56(d)(2)(iii), objective findings of 
residuals of a shell fragment wound to Muscle Group XVII are 
consistent with the findings of no more than a moderately 
severe disability of the muscle.  The veteran's scar from 
the shrapnel has not shown prolonged infection.  In fact, 
the scar has been noted to be well healed.  The evidence 
establishes that the veteran has pain in his left hip area.  
There is also objective evidence of left leg weakness.  The 
Board finds that the medical findings of record are 
consistent with a moderately severe muscle disability.  Id.  

The Board must now determine if an evaluation in excess of 
40 percent is warranted and finds that it is not.  The 
objective findings of record are not indicative of any more 
than a moderately severe muscle injury.  The evidence shows 
that there is some weakness in the left lower extremity; 
however, no medical professional has stated that it is 
severe.  Muscle strength in the left lower extremity was 
tested as 5-/5, as shown in the September 1997 outpatient 
treatment report.  That is not indicative of any more than a 
moderately severe muscle injury.  No medical professional 
has stated that the veteran has atrophy in the left lower 
extremity or that the veteran's wound has a prolonged 
infection or sloughing of small parts.  The scars have not 
been described as ragged, depressed, or adherent, and, in 
fact, have been described as well healed and not sensitive.  
The Board finds that the veteran's gunshot wound to the left 
buttock with arthritis of the left hip is no more than 
40 percent disabling.

The Board notes that a separate evaluation for painful 
motion with joint or periarticular pathology is not 
warranted under 38 C.F.R. § 4.59 (2002) because the veteran 
is in receipt of a compensable evaluation.  It must be noted 
that 38 C.F.R. §§ 4.40 and 4.45 (2002) are not applicable 
because Diagnostic Code 5317 does not contemplate limitation 
of motion based upon a joint abnormality (as opposed to 
limitation of motion based upon a muscle injury).  See 
Johnson v. Brown, 9 Vet. App. 7 (1996); see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995); VAOPGCPREC 9-98 (August 
1998).  Moreover, symptoms such as weakness, loss of power, 
fatigue-pain, etc., are specifically contemplated by 
Diagnostic Code 5317.  See 38 C.F.R. § 4.56(c) (2002).  

The Board further notes that a separate 10 percent 
disability evaluation is not warranted for the scar on the 
veteran's left buttock.  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2002) (superficial scars which are 
poorly nourished, with repeated ulcerations; tender and 
painful on objective demonstration; or which limit the 
function of the body part which they affect warrant a 
separate 10 percent evaluation).  All examiners have stated 
that the veteran's scars are well healed and not sensitive.  
The veteran has not complained about the scars.  The Board 
finds that the preponderance of the evidence does not 
establish superficial scars which are poorly nourished, 
scars with repeated ulcerations, or scars that are tender 
and painful on objective demonstration.  See id.  Thus, the 
evidence of record has not established that a separate 10 
percent evaluation would be in order for the veteran's scars 
on his left buttock.

The veteran is competent to report his symptoms.  To the 
extent that he has stated that his service-connected gunshot 
wound to the left buttock with arthritis of the left hip are 
worse than the 30 percent evaluation contemplated, he was 
correct, and the Board has granted a 40 percent evaluation.  
However, to the extent that the veteran has implied he 
warrants an evaluation in excess of 40 percent, the medical 
findings do not support his assertions.  The Board attaches 
far greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements, even if sworn, in support of a claim for 
monetary benefits.  In this regard, the preponderance of the 
evidence is against his claim, and there is no doubt to be 
resolved.  See Gilbert, 1 Vet. App. at 55. 

B.  Impairment of the left thigh

The Board notes that as to the service-connected impairment 
of the left thigh, the veteran is contesting the disability 
evaluation that was assigned following the grant of service 
connection.  This matter therefore is to be distinguished 
from one in which a claim for an increased rating of a 
disability has been filed after a grant of service 
connection.  The United States Court of Appeals for Veterans 
Claims (the Court) has observed that in the latter instance, 
evidence of the present level of the disability is of 
primary concern, Fenderson v. West, 12 Vet. App. 119, 126 
(1999) (citing Francisco v. Brown, 7 Vet. App. 55 (1994)), 
and that as to the original assignment of a disability 
evaluation, VA must address all evidence that was of record 
from the date of the filing of the claim on which service 
connection was granted (or from other applicable effective 
date).  See Fenderson, 12 Vet. App. at 126-127.  
Accordingly, the evidence pertaining to an original 
evaluation might require the issuance of separate, or 
"staged," evaluations of the disability based on the facts 
shown to exist during the separate periods of time.  Id.

Under Diagnostic Code 5253, limitation of rotation of the 
thigh, cannot toe-out more than 15 degrees or limitation of 
adduction, cannot cross legs, warrants a 10 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5253 (2002).  
Limitation of abduction involving motion lost beyond 10 
degrees warrants a 20 percent evaluation.  Id.

The Board has carefully reviewed the evidence of record and 
finds that the evidence supports the grant of a 20 percent 
evaluation for impairment of the left thigh.  In the October 
1997 examination by Dr. Menzies, he stated that the 
veteran's range of motion of the left hip was 90/125 degrees 
of flexion, 25/40 degrees of internal rotation, and 
10/60 degrees of external rotation.  The veteran's 
limitation of external rotation of the left hip is severe.  
While no Diagnostic Code addresses external rotation, the 
Board finds that the veteran's service-connected disability 
should be evaluated by analogy to Diagnostic Code 5253.  See 
38 C.F.R. § 4.73, Diagnostic Code 5253.  Additionally, the 
Board finds that the application of 38 C.F.R. § 4.7 (2002) 
is raised by the evidence.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
closely approximates the criteria required for that 
evaluation.  Id.  The Board finds that, by analogy, the 
veteran's disability picture more closely approximates the 
20 percent evaluation under Diagnostic Code 5253.  See 
38 C.F.R. § 4.73, Diagnostic Code 5253.  Resolving all 
reasonable doubt in favor of the veteran, a 20 percent 
evaluation for impairment of the left thigh is granted.

The Board must now consider whether an evaluation in excess 
of 20 percent is warranted for impairment of the left thigh.  
The veteran is now at the maximum evaluation under 
Diagnostic Code 5253, and thus that Diagnostic Code would 
not allow for a higher evaluation.  Additionally, the 
veteran's limitation of flexion of the thigh would not 
warrant a compensable evaluation under Diagnostic Code 5252, 
even by analogy.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5252.

In determining whether the veteran warrants an initial 
evaluation in excess of 20 percent, the Board notes that it 
is specifically considering the guidance of DeLuca v. Brown, 
8 Vet. App. 202 (1995).  An increased evaluation may be 
based on either actual limitation of motion or the 
functional equivalent of limitation of motion due to less or 
more movement than normal, weakened movement, excess 
fatigability, incoordination, and pain on movement.  See id. 
(discussing 38 C.F.R. §§ 4.40, 4.45).  The veteran reported 
weakness, stiffness, instability, fatigue, and lack of 
endurance at the August 1998 VA examination.  The Board had 
granted the 20 percent evaluation, in part, as a result of 
the veteran's complaints of increased symptomatology.  The 
current 20 percent evaluation contemplates the veteran's 
complaints of weakness and lack of endurance.  The Board 
finds that taking the evidence of record into account, the 
veteran's impairment of the left thigh is no more than 
20 percent disabling.  As stated above, the veteran's 
limitation of flexion would not warrant an evaluation in 
excess of 20 percent.  Thus, an evaluation in excess of 
20 percent is not warranted.

The veteran is competent to report his symptoms.  To the 
extent that he asserted that he warranted more than a 
10 percent evaluation, the Board agrees, and has granted a 
20 percent evaluation for impairment of the left thigh.  To 
the extent that the veteran implies that he warrants more 
than a 20 percent evaluation, the medical findings do not 
support his contention and testimony.  The Board attaches 
greater probative weight to the clinical findings of 
skilled, unbiased professionals than to the veteran's 
statements and testimony, even if sworn, in support of a 
claim for monetary benefits.  To this extent, the 
preponderance of the evidence is against his claim and there 
is no doubt to be resolved.  Gilbert, 1 Vet. App. at 55.

The Board finds no basis for assignment of separate 
evaluations for separate periods of time during the appeal 
period.  See Fenderson, supra.  The veteran's service-
connected disability has remained essentially the same 
during the appeal period.  See 38 C.F.R. § 4.1 (2001) 
(veteran's disability evaluation encompasses compensation 
for considerable loss of working time from exacerbations or 
illnesses).

C.  Extraschedular Evaluation

Review of the record reveals that the RO has expressly 
considered referral of the case to the Under Secretary for 
Benefits or the Director, Compensation and Pension Service 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2002).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Under 
Secretary or Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question.  VAOPGCPREC. 6-96 
(1996).

The Board is aware that the veteran's representative has 
asserted that the veteran should be given a new examination 
because the one conducted in 1998 is old and was inadequate.  
The Board agrees that the examination was inadequate and 
that it is not recent; however, it has resolved all 
reasonable doubt in favor of the veteran in granting 
increased evaluations for the service-connected gunshot 
wound to the left buttock with arthritis of the left hip and 
impairment of the left thigh.  


ORDER

A 40 percent evaluation for gunshot wound to the left 
buttock with arthritis of the left hip is granted, subject 
to the controlling regulations applicable to the payment of 
monetary benefits.

A 20 percent evaluation for impairment of the left thigh is 
granted, subject to the controlling regulations applicable 
to the payment of monetary benefits.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

